BEAUCHAMP, Judge.
Relator seeks by this original application to secure his release from a judgment of conviction in the district court of Kaufman County, Texas, wherein he was sentenced to 20 years in the penitentiary.
*414An appeal was taken from such conviction to this court and, before the same was heard, the appellant escaped and was thereafter arrested and returned to jail. An application was filed in his appeal setting up the facts and asking that the appeal be dismissed. The application was heard and the appeal was dismissed. See William Dye, alias William Rainey, v. State of Texas, No. 25,876 (Page 880), decided June 4, 1952.
The same question is attempted to be raised in this application which was passed upon in that appeal as raised by the contention that, inasmuch as the appellant was not at large on his escape for a period of ten days, the escape would not work a dismissal of the appeal. We have passed on the question in that case and the same is decisive of the question now before us.
Other questions were raised in that appeal which could not be considered because of his escape and the subsequent dismissal of the case. He cannot now bring an appeal of such questions to this court and his application for the writ is denied.